        Case: 3:20-cv-00121-JMV Doc #: 23 Filed: 03/17/21 1 of 1 PageID #: 448




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION



WESLEY WHITE                                                                           PLAINTIFF

V.                                                                        NO. 3:20CV00121-JMV

ANDREW SAUL
Commissioner of Social Security                                                      DEFENDANT


                                              ORDER

       BEFORE THE COURT are Plaintiff’s motion [21] for an award of attorney fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and Defendant’s response [22]. Having

considered the motion and the applicable law—and noting Defendant concedes the requested fee

is reasonable—the Court finds the EAJA award requested is reasonable. Accordingly, it is

ORDERED that Plaintiff’s request for $5,138.78 in attorney fees is GRANTED. The award

shall be promptly paid to Plaintiff, however, for the benefit of his counsel. See Astrue v. Ratliff,

560 U.S. 586 (2010).

       SO ORDERED this 17th day of March, 2021.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
